                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

DERRICK A GORDON,

      Plaintiff,
v.                                             CASE NO. 5:18-cv-197-MCR-MJF

M JORDAN, et al.,

     Defendants.
_____________________________/

                                   ORDER

      This cause is before the Court on consideration of the Magistrate Judge’s

Report and Recommendation dated October 2, 2018. ECF No. 5. The parties have

been afforded an opportunity to file objections pursuant to Title 28, United States

Code, Section 636(b)(1). The Court has made a de novo determination of any timely

filed objections.

      Having considered the Report and Recommendation, and the objection, ECF

No. 6, the Court has determined that the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                             Page 2 of 2


      2.     The motion for temporary restraining order, ECF No. 2, is DENIED.

      3.     The case is DISMISSED WITHOUT PREJUDICE pursuant to the

28 U.S.C § 1915(e)(2)(B)(i) for Plaintiff’s abuse of the judicial process.

      4.     The Clerk is directed to close the file.

      DONE AND ORDERED this 24th day of October 2018.




                                        s/   M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




CASE NO. 5:18-cv-197-MCR-MJF
